 

Exhibit 10.25
 
THIRD AMENDED AND RESTATED PLEDGE AGREEMENT
 
THIS THIRD AMENDED AND RESTATED PLEDGE AGREEMENT dated as of February 23, 2006
(this "Agreement"), between Simclar, Inc., a Florida corporation ("Simclar"),
Simclar (Mexico) Inc, a Illinois corporation ("Simclar - Mexico") (Simclar and
Simclar - Mexico shall be individually known as a "Pledgor" and collectively as
the "Pledgors"), and The Governor and Company of the Bank of Scotland ("Lender")
of the Facility Letter in respect of a $5,650,000 term loan originally dated
October 2, 2001, as amended on January 17, 2003, July 1, 2003, October 14, 2004
and on or around December 21, 2005, between Lender and Simclar (the "Term Loan
Facility Letter"), the Facility Letter in respect of $5,000,000 working capital
facilities originally dated October 2, 2001, as amended on July 25, 2002,
November 10, 2003, October 14, 2004 and on or around December 21, 2005, between
the Lender and Simclar (the "Working Capital Facilities Letter") and the
Facility Letter in respect of $1,000,000 additional working capital facilities
dated on or around December 21, 2005, between Lender, Simclar and Simclar
Interconnect Technologies, Inc. (“SIT”) (the “Additional Working Capital
Facilities Letter,” and together with the Term Loan Facility Letter and the
Working Capital Facilities Letter, the "Facilities Letters") and for and on
behalf of each person or other entity which is now of hereafter a Security
Beneficiary (as such term is defined below).
 
As an express condition of Lender agreeing to make additional loans to Simclar
and SIT, the Lender required, inter alia, that Pledgors provide additional
security for the performance of all of the obligations under the Loan Documents,
which security Pledgors agreed to provide in accordance with the terms of that
certain Second Amended and Restated Pledge Agreement dated as of May 19, 2005,
between Simclar, Lender and the other parties named therein (the "Original
Pledge Agreement"); and
 
Pledgors desire to amend and restate the terms of the Original Pledge Agreement
in order to, inter alia, provide additional collateral to the Lender in order to
induce Lender to fund the additional amounts under the Facilities Letters, and
Lender is amenable to such amendment and restatement in accordance with the
terms set forth herein; and
 
Each Pledgor acknowledges that it has benefited from the loans already extended
by the Lender to Pledgor pursuant to the terms of the Loan Documents, and that
is willing to derive further benefit from the funding by Lender; and
 
It is a condition precedent to the obligation of Lender agreeing to make
available to Simclar the facilities under the Facilities Letters that Pledgors
shall have executed and delivered this Agreement to the Lender for the benefit
of the Security Beneficiaries.
 
Accordingly, the Pledgors and the Lender, for the benefit of each of the
Security Beneficiaries, hereby agree as follows:
 
1

--------------------------------------------------------------------------------


 

1.
DEFINITIONS

 
Capitalized terms used in this Agreement but not defined herein shall have the
meanings given to such terms in the Facilities Letters. As used herein, the
following terms shall have the following meanings:
 
"Event of Default" means an "Event of Default" as set forth in the Term Loan
Facility Letter.
 
"Issuer" means each corporation, partnership, limited liability company or other
issuer, person or entity whose shares, ownership interests, notes, instruments
or other securities are from time to time included in, or required under the
Facilities Letters to be included in, the Collateral.
 
"Lien" means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or similar encumbrance, whether voluntary or involuntary or
arising by operation of law, in respect of such asset, including the Security
Interests. For purposes of this Agreement, a Person shall be deemed to own
subject to a Lien any asset which it has acquired or holds subject to the
interest of a vendor or lessor under any conditional sale agreement, capital
lease or other title retention agreement relating to such asset.
 
"Loan Document" means the "BoS Documents" as defined in the Term Loan Facility
Letter, together with this Agreement, the Security Agreement or any other
financing statement, agreement, document or instrument entered into or delivered
pursuant thereto or hereto.
 
"Person" means any individual, corporation, company, limited liability company,
voluntary association, partnership, limited liability partnership, joint
venture, trust, unincorporated organization or government (or any agency,
instrumentality or political subdivision thereof).
 
"Pledgor Obligations" means the collective reference to the unpaid principal and
interest under the Facilities Letters (including interest accruing at the then
applicable rate provided in the Facilities Letters after the final repayment
date referred to therein or any acceleration thereof pursuant to the terms of
the Facilities Letters or after the commencement of any insolvency,
reorganization or like proceeding relating to Simclar) and all other obligations
and liabilities of any Pledgor to the Lender or the Security Beneficiaries,
whether direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of or in connection
with the Facilities Letter, the other Loan Documents or any other document made,
delivered or given by any Pledgor in connection with the Loan Documents, in each
case whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses or otherwise (including all fees and disbursements
of counsel to the Lender or the Security Beneficiaries that are required to be
paid by any Pledgor pursuant to the terms of any of the foregoing).
 
"Security Agreement" means that certain Second Amended and Restated Security
Agreement executed by the Pledgors, Lender and the other parties named therein
and dated the date hereof.
 
2

--------------------------------------------------------------------------------


 
"Security Beneficiary" means the Lender and any assignee, novatee or transferee
of any of the rights and obligations of the Lender under the Facilities Letters.
 
"Security Interests" means the security interests in the Collateral granted
hereunder securing the Pledgor Obligations.
 
"UCC" means the Uniform Commercial Code as from time to time in effect in the
State of Florida; provided that if by reason of mandatory provisions of law, the
perfection or the effect of perfection or non-perfection of a security interest
in any Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than Florida, "UCC" means the Uniform Commercial Code as in
effect in such other jurisdiction for purposes of the provisions hereof relating
to such perfection or effect of perfection or non-perfection; and provided
further that to the extent that the UCC is used to define any term herein or in
any Loan Document and such term is defined differently in different Articles or
Divisions of the UCC, the definition of such term contained in Article or
Division 9 shall govern.
 
When the context requires, terms and provisions relating to the Collateral or
any part thereof, when used in relation to a Pledgor, shall refer to that
Pledgor's Collateral or the relevant part thereof.
 

2.
PLEDGE AND SECURITY INTEREST.

 
For the benefit of the Lender and the Security Beneficiaries, each Pledgor
hereby transfers, hypothecates, pledges, sets over and delivers unto the Lender,
and grants to the Lender a security interest in all right, title and interest
such Pledgor now has or hereafter acquires in (a) the shares of capital stock
and other ownership interests of the Issuers set forth on Schedule I and all
shares of capital stock, partnership interests, membership interests, other
ownership interests and other securities and instruments of the Issuers
(excluding any such interests in any business entity incorporated outside of the
United States, but including, without limitation, options, warrants and
subscription rights with respect to any such ownership interests, securities and
instruments) now owned or obtained in the future by such Pledgor and the
certificates representing or evidencing all such shares or other interests or
securities (the "Pledged Stock"), (b) all other property which may be delivered
to and held by the Lender pursuant to the terms hereof, (c) all payments of
principal or interests, dividends, cash, instruments and other property from
time to time received, receivable or otherwise distributed in respect of, in
exchange for or upon the conversion of the securities, instruments, other
ownership interests and other items referred to in clause (a) or clause (b)
above, (d) except as provided in Section 6 below, all rights and privileges of
such Pledgor with respect to the securities and other property referred to in
clauses (a), (b) and (c) above, and (e) all proceeds of any of the foregoing
(the items referred to in clauses (a) through (e) being collectively called the
"Collateral"). Upon delivery to the Lender, (A) any share certificates, notes or
other securities or instruments now or hereafter included in the Collateral (the
"Pledged Securities") shall be duly endorsed to the Lender or accompanied by
stock powers duly executed in blank or other instruments of transfer
satisfactory to the Lender and by such other instruments and documents as the
Lender may reasonably request, and (B) all other property comprising part of the
Collateral shall be accompanied by proper instruments of assignment duly
executed by such Pledgor and such other instruments or documents as the Lender
may reasonably request (including, without limitation, UCC financing
statements). Each delivery of Pledged Securities shall be accompanied by a
schedule describing the securities theretofore and then being pledged hereunder,
which schedule shall be attached hereto as Schedule I and made a part hereof.
Each schedule so delivered, after approval by the Lender, shall supersede any
prior schedules so delivered. In addition, all such Pledged Stock shall be
accompanied by irrevocable written proxies satisfactory under applicable
corporate law of the jurisdiction of incorporation of the Issuer of such Pledged
Stock. The Pledgors agree promptly to deliver or cause to be delivered to the
Lender any and all Pledged Securities, and any and all certificates or other
instruments or documents representing the Collateral, including without
limitation all such items (whether now owned or hereafter acquired) which are
required to be pledged to the Lender at any time hereafter pursuant to the
Facilities Letters.
 
3

--------------------------------------------------------------------------------


 

3.
PLEDGOR OBLIGATIONS.

 
The pledges and security interests granted hereunder secure the payment,
discharge and performance of all the Pledgor Obligations. All of the Collateral
secures all of the Pledgor Obligations.
 

4.
REPRESENTATIONS, WARRANTIES AND COVENANTS.

 
The Pledgors hereby represent, warrant and covenant to and with the Lender and
each Security Beneficiary that:
 
(a)  Each Pledgor has acquired the Pledged Stock pledged by it hereunder for
value and without notice of any adverse claim to the Pledged Stock; the Pledged
Stock includes all the outstanding capital stock of the Issuer which is the
issuer of such Pledged Stock; and all the shares of the Pledged Stock have been
duly authorized and validly issued and are fully paid and nonassessable.
 
(b)  Except for the security interest granted hereunder, each Pledgor (i) is and
will at all times continue to be the direct owner, beneficially and of record,
of the Pledged Securities pledged by it hereunder, (ii) holds and will so hold
the same free and clear of all Liens and of all other rights or options in favor
of, or claims of, any other person, (iii) will make no assignment, pledge,
hypothecation or transfer of, or create any security interest in, the
Collateral, (iv) will cause all securities included within the Collateral to be
certificated securities, and (v) will cause any and all certificates,
instruments or other documents representing or evidencing Collateral to be
forthwith deposited with the Lender and pledged or assigned hereunder.
 
(c)  by virtue of the execution and delivery by the Pledgors of this Agreement,
when the Pledged Securities are delivered to the Lender in accordance with this
Agreement, the Lender will obtain a valid, legal and perfected first priority
lien upon and security interest in such Pledged Securities as security for the
repayment of the Pledgor Obligations, free and clear of all Liens or other
adverse claims (other than the Security Interests).
 
(d)  The pledge and security interest effected hereby is effective to vest in
the Lender the rights in the Collateral contemplated herein.
 
4

--------------------------------------------------------------------------------


 
(e)  The Pledgors will cause each Issuer not to issue any stock or other equity
securities unless such securities are issued in accordance with the terms of the
Loan Documents and are concurrently pledged and delivered to the Lender
hereunder.
 
(f)  This Agreement is the legal, valid and binding obligation of each Pledgor
and is enforceable against such Pledgor in accordance with its terms.
 
(g)  If any Pledgor shall become entitled to receive or shall receive any stock
certificate (including without limitation any certificate representing a stock
dividend or a distribution in connection with any reclassification, increase or
reduction of any capital or any certificate issued in connection with any
reorganization), option or rights in respect of capital stock of any Issuer,
whether in addition to, in substitution of, as a conversion of, or in exchange
for, any shares of the Pledged Stock, or otherwise in respect thereof, such
Pledgor shall accept the same as the agent of the Lender and the Security
Beneficiaries, hold the same in trust for the Lender and the Security
Beneficiaries and deliver the same forthwith to the Lender in the exact form
received, duly endorsed by such Pledgor to the Lender and accompanied by such
stock powers and proxies as provided in Section 2 above, to be held by the
Lender, subject to the terms hereof, as additional Collateral for the Pledgor
Obligations. Any sums paid upon or in respect of the Pledged Securities upon the
liquidation or dissolution of any Issuer shall be paid over to the Lender to be
held by it hereunder as additional collateral security for the Pledgor
Obligations, and in case any distribution of capital shall be made on or in
respect of the Pledged Securities or any property shall be distributed upon or
with respect to the Pledged Securities pursuant to the recapitalization or
reclassification of the capital of any Issuer or pursuant to the reorganization
thereof, the property so distributed shall, unless otherwise subject to a
perfected security interest in favor of the Lender, be delivered to the Lender
to be held by it hereunder as additional collateral security for the Pledgor
Obligations. If any sums of money or property so paid or distributed in respect
of the Pledged Securities shall be received by such Pledgor, such Pledgor shall,
until such money or property is paid or delivered to the Lender, hold such money
or property in trust for the Security Beneficiaries, segregated from other funds
of such Pledgor, as additional collateral security for the Pledgor Obligations.
 
(h)  Each Pledgor will not (i) sell, assign, transfer, exchange, or otherwise
dispose of, or grant any option with respect to, the Pledged Securities or
proceeds thereof (except pursuant to a transaction, if any, expressly permitted
by the Facilities Letters), (ii) create, incur or permit to exist any Lien or
option in favor of, or any claim of any person with respect to, any of the
Pledged Securities or proceeds thereof, or any interest therein, except for the
security interests created by this Agreement or (iii) enter into any agreement
or undertaking restricting the right of such Pledgor or the Lender to sell,
assign or transfer any of the Pledged Securities or proceeds thereof.
 
(i)  In the case of each Pledgor which is an Issuer, such Issuer agrees that (i)
it will be bound by the terms of this Agreement relating to the Pledged
Securities issued by it and will comply with such terms insofar as such terms
are applicable to it, (ii) it will notify the Lender promptly in writing of the
occurrence of any of the events described in Section 4(g) above with respect to
the Pledged Securities issued by it, and (iii) the terms of Section 6 hereof
shall apply to it, mutatis mutandis, with respect to all actions that may be
required of it pursuant to Section 6 with respect to the Pledged Securities
issued by it.
 
5

--------------------------------------------------------------------------------


 

5.
REGISTRATION IN NOMINEE NAME; DENOMINATIONS.

 
Upon either (a) the occurrence and during the continuance of an Event of Default
or (b) the reasonable good faith judgment of the Lender that the registration of
the Pledged Securities is necessary or desirable to maintain or perfect the
security interests created by this Agreement in the Pledged Securities or to
protect or exercise the rights or remedies of the Lender hereunder, the Lender,
on behalf of the Security Beneficiaries, shall have the right (in its sole and
absolute discretion) to register the Pledged Securities in its own name or the
name of its nominee. Each Pledgor will promptly give to the Lender copies of any
notices or other communications received by it with respect to Pledged
Securities registered in the name of such Pledgor. The Lender shall at all times
have the right to exchange the certificates representing Pledged Securities for
certificates of smaller or larger denominations for any purposes consistent with
this Agreement.
 

6.
IRREVOCABLE PROXY; VOTING RIGHTS; DIVIDENDS AND INTEREST; ETC.

 
(a)  For so long as this Agreement and the pledge and security interest created
hereby remain in effect, and whether or not the Collateral or any of the Pledged
Securities has been transferred into the name of the Lender or its nominee, each
Pledgor hereby grants to the Lender a present, irrevocable proxy, coupled with
an interest, and hereby constitutes and appoints the Lender as Pledgor's proxy
with full power, in the same manner, to the same extent and with the same effect
as if the Pledgor were to do the same, to exercise all voting, consenting,
corporate and other rights accruing to Pledgor as owner of the Collateral or any
part thereof, or arising out of or otherwise pertaining to the Collateral, and
whether at any meeting of shareholders of any Issuer or in the absence of any
such meeting or otherwise, and any and all rights of conversion, exchange and
subscription and any other rights, privileges or options pertaining to such
Collateral as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the Pledged
Securities upon the merger, consolidation, reorganization, recapitalization or
other fundamental change in the corporate structure of any Issuer, or upon the
exercise by any Pledgor or the Lender of any right, privilege or option
pertaining to such Pledged Securities, and in connection therewith, the right to
deposit and deliver any and all of the Pledged Securities with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as the Lender may determine), all without liability except to
account for property actually received by it, but the Lender shall have no duty
to any Pledgor to exercise any such right, privilege or option and shall not be
responsible for any failure to do so or delay in so doing. As further assurance
of the proxy granted hereby, the Pledgor shall from time to time execute and
deliver to the Lender, all such additional written proxies, powers of attorney,
and other instruments as the Lender shall request for the purpose of enabling
the Lender to exercise the voting and other rights which it is entitled to
exercise hereunder at any time. Each Pledgor hereby revokes any proxy or proxies
heretofore given by Pledgor to any person or persons whatsoever and agrees not
to give any other proxies in derogation hereof until this Agreement is not
longer in full force and effect as hereinafter provided. NOTWITHSTANDING THE
PRECEDING PRESENT GRANT OF AN IRREVOCABLE PROXY, THE AGENT AGREES NOT TO
EXERCISE SUCH PROXY (AND TO PERMIT EACH PLEDGOR TO CONTINUE TO EXERCISE VOTING
AND OTHER RIGHTS COVERED BY SUCH PROXY AND PERTAINING TO THE PLEDGED SECURITIES
PLEDGED BY SUCH PLEDGOR ON AND SUBJECT TO THE CONDITIONS SET FORTH IN THIS
SECTION 6(a)(i)) UNTIL THE OCCURRENCE AND CONTINUANCE OF AN EVENT OF DEFAULT.
Except as provided in subparagraphs (b) and (c) of this Section 6:
 
6

--------------------------------------------------------------------------------


 
(i)  Each Pledgor shall be entitled to exercise any and all voting rights and
other consensual rights accruing to it as the owner of Pledged Securities for
any purpose consistent with the terms of this Agreement and the other Loan
Documents so long as such exercise of rights could not reasonably be expected in
the reasonable judgment of the Lender to materially adversely affect the rights
and remedies of the Lender or any of the Security Beneficiaries under this
Agreement or any other Loan Document or the ability of the Lender or any of the
Security Beneficiaries to exercise the same; provided, however, that the Pledgor
shall give the Lender at least 5 days written notice of the manner in which it
intends to exercise such right.
 
(ii)  The Lender shall execute and deliver to each Pledgor, or cause to be
executed and delivered to such Pledgor, all such proxies, powers of attorney,
and other instruments as such Pledgor may reasonably request for the purpose of
enabling such Pledgor to exercise the voting rights which it is entitled to
exercise pursuant to subparagraph (i) above.
 
(iii)  Each Pledgor shall be entitled to receive and retain any and all cash
dividends pain on the Pledged Securities to the extent and only to the extent
that such cash dividends are permitted by, and otherwise paid in accordance
with, the terms and conditions of this Agreement, the Loan Documents and
applicable laws. All other payments, dividends and distributions made on or in
respect of Pledged Securities, whether paid or payable in cash, securities or
other property, and whether resulting from a subdivision, combination or
reclassification of the outstanding capital stock of the Issuer of any Pledged
Securities or received in exchange for or in redemption of Pledged Securities or
any part thereof, or as a result of any merger, consolidation, acquisition or
other exchange of assets to which such Issuer may be a party or otherwise, shall
be and become part of the Collateral and, if received by the Pledgors, shall not
be commingled by the Pledgors with any of their other funds or property but
shall be held separate and apart therefrom in trust for the benefit of the
Lender and shall be delivered to the Lender in the same form as so received
(with any necessary endorsement).
 
(b)  After the occurrence and during the continuance of an Event of Default, all
rights of the Pledgors to dividends which the Pledgors are authorized to receive
pursuant to paragraph (a)(iii) of this Section 6 shall cease, and all such
rights shall thereupon become vested in the Lender, who shall have the sole and
exclusive right and authority to receive and retain such dividend payments. All
Dividends which are received by the Pledgors contrary to the provisions of this
Section 6(b) shall be received in trust for the benefit of the Lender, shall be
segregated from other property or funds of the Pledgors and shall be immediately
delivered to the Lender in the same form as so received (with any necessary
endorsement). Any and all money and other property paid over to or received by
the Lender pursuant to the provisions of this paragraph (b) shall be deposited
by the Lender in an account to be established by the Lender upon receipt of such
money or other property and such money or other property and interest thereon
shall be applied in accordance with the provisions of Section 8 hereof.
 
(c)  UPON THE OCCURRENCE AND DURING THE CONTINUANCE OF AN EVENT OF DEFAULT, AND
WHETHER OR NOT THE COLLATERAL SHALL HAVE BEEN REGISTERED IN THE NAME OF THE
AGENT OR A NOMINEE OR SHALL REMAIN REGISTERED IN THE NAME OF PLEDGOR, ALL RIGHTS
OF ANY PLEDGOR TO EXERCISE THE VOTING RIGHTS WHICH IT IS ENTITLED TO EXERCISE
PURSUANT TO PARAGRAPH (a)(i) OF THIS SECTION 6 SHALL CEASE, AND THE AGENT MAY
THEREUPON FULLY EXERCISE, TO THE EXCLUSION OF ANY PLEDGOR, THE PROXY GRANTED TO
IT IN SECTION 5(a).
 
7

--------------------------------------------------------------------------------


 
(d)  Each Pledgor hereby authorizes and instructs each Issuer of any Pledged
Securities pledged by such Pledgor hereunder to (i) comply with any instruction
received by it from the Lender in writing that (x) states that an Event of
Default has occurred and is continuing and (h) is otherwise in accordance with
the terms of this Agreement, without any other or further instructions from such
Pledgor, and each Pledgor agrees that each Issuer shall be fully protected in so
complying, and (ii) unless otherwise expressly permitted hereby, pay any
dividends or other payments with respect to the Pledged Securities directly to
the Lender.
 

7.
REMEDIES UPON DEFAULT.

 
After the occurrence and during the continuance of an Event of Default, whether
or not all of the Pledgor Obligations shall have become due and payable, in
addition to its rights under the Loan Documents:
 
(a)  The Lender shall have all of the rights and remedies with respect to the
Collateral of a secured party under the UCC and such additional rights and
remedies to which a secured party is entitled under the laws in effect in any
jurisdiction where any rights and remedies hereunder may be asserted, including
without limitation the right, to the maximum extent permitted by law, to
exercise all voting, consensual and other powers of ownership pertaining to the
Collateral as if the Lender were the sole and absolute owner thereof (and the
Pledgors agree to take all such action as may be appropriate to give effect to
such right).
 
(b)  The Lender in its discretion may, in its name or in the name of the
Pledgors or otherwise, demand, sue for, collect or receive any money or property
at any time payable or receivable on account of or in exchange for any of the
Collateral, but shall be under no obligation to do so.
 
(c)  The Lender may sell, lease, assign, grant options with respect to or
otherwise dispose of all or part of the Collateral, at such place or places as
the Lender deems best, and for cash or for credit or for future delivery
(without thereby assuming any credit risk), at public or private sale, without
demand of performance or notice of intention to effect any such disposition or
of the time or place thereof (except such notice as is required above or by
applicable statute and cannot be waived), and the Lender or anyone else may be
the purchaser, lessee, assignee or recipient of any or all of the Collateral so
disposed of at any public sale (or, to the extent permitted by law, at any
private sale) and thereafter hold the same absolutely free from any claim or
right of whatsoever kind, including any right or equity of redemption (statutory
or otherwise) of the Pledgors, any such demand, notice and right or equity being
hereby expressly waived and released. Each Pledgor agrees that, to the extent
notice of sale shall be required by law, at least ten days' notice to such
Pledgor of the time and place of any public sale or the time after which such
private sale is to be made shall constitute reasonable notification; however the
Lender shall not be obligated to make a sale of the Collateral regardless of
notice of sale having been given. The Lender may, without notice or publication,
adjourn any public or private sale or cause the same to be adjourned from time
to time by announcement at the time and place fixed for the sale, and such sale
may be made at any time or place to which the sale may be so adjourned.
 
8

--------------------------------------------------------------------------------


 
(d)  The Pledgors recognize that, by reason of certain prohibitions contained in
the Securities Act of 1933, as amended from time to time (the "Securities Act"),
and applicable state securities laws, the Lender may be compelled, with respect
to any sale of all or any part of the Collateral, to limit purchasers to those
who will agree, among other things, to acquire the Collateral for their own
account, for investment and not with a view to the distribution or resale
thereof. The Pledgors acknowledge that any such private sales may be at prices
and on terms less favorable to the Lender than those obtainable through a public
sale without such restrictions, and, notwithstanding such circumstances, agree
that any such private sale shall be deemed to have been made in a commercially
reasonable manner and that the Lender shall have no obligation to engage in
public sales and no obligation to delay the sale of any Collateral for the
period of time necessary to permit registration of such Collateral for public
sale.
 
The Pledgors will bear all costs and expenses of carrying out their obligations
hereunder with respect to the foregoing. The Pledgors acknowledge that there is
no adequate remedy at law for failure by them to comply with the foregoing
provisions and that such failure would not be adequately compensable in damages,
and therefore agree that their agreements with respect to the foregoing may be
specifically enforced.
 

8.
APPLICATION OF PROCEEDS OF SALE.

 
The proceeds of any sale of Collateral pursuant to Section 7 hereof, as well as
any Collateral consisting of cash, shall be applied by the Lender first to the
payment of the costs and expenses of any such sale, including reasonable fees
and disbursements of the Lender's agents and counsel, and of any judicial
proceeding wherein the same may be made, and of all expenses, liabilities and
advances (to the extent such advances are reasonably made for the protection of
the Collateral or the enforcement of the Lender's security interest in the
Collateral) made or incurred by the Lender, second, to meet amounts due and
payable under the Loan Documents as and when the same become payable, in each
case, together with interest thereon (as well after as before judgment and
payable on demand) at the rate determined in accordance with the Facilities
Letters from the date the same become due and payable until the date the same
are unconditionally and irrevocably paid and discharged in full (provided that
like interest payable under any of the Loan Documents should not be double
counted) and third, to whomsoever may be lawfully entitled to receive any
surplus. Each Pledgor shall remain liable for any deficiency if the proceeds of
sale or other disposition of the Collateral are insufficient to pay its Pledgor
Obligations and the fees and disbursements of any attorneys employed by the
Lender or any Security Beneficiary to collect such deficiency.
 

9.
AGENT APPOINTED ATTORNEY-IN-FACT; CERTAIN OTHER PROVISIONS REGARDING AGENT.

 
(a)  Except as otherwise provided herein, the Pledgors hereby appoint the Lender
the attorney-in-fact of the Pledgors for the purposes of carrying out the
provisions of this Agreement or taking any action or executing any instrument
which the Lender may reasonably deem necessary or advisable to accomplish the
purposes hereof, which appointment is irrevocable and coupled with an interest.
Without limiting the generality of the foregoing, the Lender shall have the
right, after the occurrence and during the continuance of an Event of Default,
with full power of substitution either in the Lender's name or in the name of
the Pledgors, to ask for, demand, sue for, collect, receive and give
acquaintance for any and all monies due or to become due under or by virtue of
any Collateral, to endorse checks, drafts, orders and other instruments for the
payment of money payable to the Pledgors constituting Collateral or any part
thereof or on account thereof and to give full discharge for the same, to
settle, compromise, prosecute or defend any action, claim or proceeding with
respect thereto, and to sell, assign, endorse, pledge, transfer and make any
agreement respecting, or otherwise deal with, the same; provided, however, that
nothing herein contained shall be construed as requiring or obligating the
Lender to make any commitment or to make any inquiry as to the nature or
sufficiency of any payment received by the Lender, or to present or file any
claim or notice, or to take any action with respect to the Collateral or any
part thereof or the monies due or to become due in respect thereof or any
property covered thereby, and no action taken by the Lender or omitted to be
taken with respect to the Collateral or any part thereof shall give rise to any
defense, counterclaim or offset in favor of any Pledgor or to any claim or
action against the Lender.
 
9

--------------------------------------------------------------------------------


 
(b)  If any Pledgor fails to perform any agreement contained herein, the Lender
may (but shall not be required to) itself perform, or cause performance of, such
agreement and the expenses of the Lender incurred in connection therewith shall
be payable by the Pledgor under Section 13.
 
(c)  Each Pledgor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.
 
(d)  The Lender's sole duty with respect to the custody, safekeeping and
physical preservation of the Collateral in its possession, under Section 9-207
of the UCC or otherwise, shall be to deal with it in the same manner as the
Lender deals with similar property for its own account. Neither the Lender, any
Security Beneficiary nor any of their respective officers, directors, employees
or agents shall be liable for failure to demand, collect or realize upon any of
the Collateral or for any delay in doing so or shall be under any obligation to
sell or otherwise dispose of any Collateral upon the request of any Pledgor or
any other person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Lender and the
Security Beneficiaries hereunder are solely to protect the Lender's and the
Security Beneficiaries' interests in the Collateral and shall not impose any
duty upon the Lender or any Security Beneficiary to exercise any such powers.
The Lender and the Security Beneficiaries shall be accountable only for amounts
that they actually receive as a result of the exercise of such powers, and
neither they nor any of their officers, directors, employees or agents shall be
responsible to any Pledgor for any act or failure to act hereunder, except for
their own gross negligence or willful misconduct.
 
(e)  Pursuant to the UCC and any other applicable law, each Pledgor authorizes
the Lender to file or record financing statements and other filing or recording
documents or instruments with respect to the Collateral without the signature of
such Pledgor in such form and in such offices as the Lender reasonably
determines appropriate to perfect the security interests granted hereunder. A
photographic or other reproduction of this Agreement shall be sufficient as a
financing statement or other filing or recording document or instrument for
filing or recording in any jurisdiction.
 
10

--------------------------------------------------------------------------------


 

10.
NO WAIVER.

 
No failure on the part of the Lender to exercise, and no delay in exercising,
any right, power or remedy hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise of any such right, power or remedy by the
Lender preclude any other or further exercise thereof or the exercise of any
other right, power or remedy. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law. The Lender shall not be deemed
to have waived any rights hereunder or under any other agreement or instrument
unless such waiver shall be in writing and signed by such parties.
 

11.
SECURITY INTEREST ABSOLUTE.

 
The obligations of each Pledgor under this Agreement are independent of the
obligations under any of the other Loan Documents, and a separate action or
actions may be brought and prosecuted against such Pledgor to enforce this
Agreement. All rights of the Lender hereunder, the grant of a security interest
in the Collateral and all obligations of the Pledgors hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of any Loan Document, any agreement with respect to any of the
Pledgor Obligations or any other agreement or instrument relating to any of the
foregoing, (b) any change in the time, manner or place of payment of, or in any
other term of, all or any of the Pledgor Obligations, or any other amendment or
waiver of or any consent to any departure from any Loan Document or any other
agreement or instrument, (c) any exchange, release, amendment or waiver of, or
consent to or departure from, any guaranty for all or any of the Pledgor
Obligations, (d) any change, restructuring or termination of the corporate
structure or existence of any Pledgor or Issuer or (e) any other circumstance
which might otherwise constitute a defense available to, or a discharge of, the
Pledgors or any of them in respect of the Pledgor Obligations or in respect of
this Agreement.
 

12.
FURTHER ASSURANCES.

 
The Pledgors agree to do such further acts and things, and to execute and
deliver such additional conveyances, assignments, agreements and instruments, as
the Lender may at any time reasonably request in connection with the
administration and enforcement of this Agreement, with respect to the Collateral
or any part thereof or in order better to assure and confirm unto the Lender its
rights and remedies hereunder.
 

13.
AGENT'S FEES AND EXPENSES; INDEMNIFICATION.

 
(a)  The Pledgors agree to pay upon demand to the Lender the amount of any and
all out-of-pocket expenses, including the reasonable fees and expenses of its
counsel (including without limitation the allocated fees and expenses of
in-house counsel) and of any experts or agents, which the Lender may reasonably
incur in connection with (i) the administration of this Agreement, (ii) the
custody or preservation of, or the sale of, collection from, or other
realization upon, any of the Collateral, (iii) the exercise or enforcement of
any of the rights of the Lender hereunder, or (iv) the failure by the Pledgors
to perform or observe any of the provisions hereof.
 
11

--------------------------------------------------------------------------------


 
(b)  Without limiting the foregoing, each Pledgor agrees to pay, and to save the
Lender and the Security Beneficiaries harmless from, and to indemnify them
against, any and all liabilities with respect to, or resulting from any delay in
paying, any and all stamp, excise, sales or other taxes which may be payable or
determined to be payable with respect to any of the Collateral or in connection
with any of the transactions contemplated by this Agreement. Any such amounts
payable as provided hereunder shall be additional Pledgor Obligations secured by
this Agreement and the other Loan Documents to which the Pledgors are party.
Each Pledgor further agrees to pay, and to save the Lender and the Security
Beneficiaries harmless from, and to indemnify them against, any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement, or arising out of or relating to the Lender's or any Security
Beneficiary's relationship with any Pledgor hereunder or under any other Loan
Document.
 
(c)  The agreements in this Section 13 shall survive repayment of the Pledgor
Obligations and all other amounts payable under the Facilities Letters and the
other Loan Documents.
 

14.
BINDING AGREEMENT; ASSIGNMENTS.

 
This Agreement, and the terms, covenants and conditions hereof, shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and permitted assigns, except that no Pledgor shall be permitted to
assign this Agreement or any interest herein.
 

15.
GOVERNING LAW.

 
This Agreement shall be governed by and construed in accordance with the
domestic laws of the State of Florida, without giving effect to any choice of
law or conflict of law provision or rule (whether of the State of Florida or any
other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Florida.
 

16.
SEVERABILITY.

 
In case of any one or more of the provisions contained in this Agreement should
be invalid, illegal or unenforceable in any respect, no party hereto shall be
required to comply with such provision for so long as such provision is held to
be invalid, illegal or unenforceable and the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired. The parties shall endeavor in good-faith negotiations
to replace the invalid, illegal and unenforceable provisions with valid
provisions, the economic effect of which comes as close as possible to that of
the invalid, illegal or unenforceable provisions.
 
12

--------------------------------------------------------------------------------


 

17.
SECTION HEADINGS; INTERPRETATION.

 
Section headings used herein are for convenience only and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement. The use of the word "including" or any variation or derivative
thereof in this Agreement is by way of example rather than by limitation. The
language used in this Agreement will be deemed to be the language chosen by the
Lender and the Pledgors to express their mutual intent. In the event an
ambiguity or question of intent or interpretation arises, this Agreement will be
construed as if drafted jointly by the Pledgors and the Lender, and no
presumption or burden of proof will arise favoring or disfavoring any Person by
virtue of the authorship of any of the provisions of this Agreement.
 
Section headings used herein are for convenience only and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement. The use o£ the word "including" or any variation or derivative
thereof in this Agreement is by way of example rather than by limitation. The
language used in this Agreement will be deemed to be the language chosen by the
Lender and the Pledgors to express their mutual intent. In the event an
ambiguity or question of intent or interpretation arises, this Agreement will be
construed as if drafted jointly by the Pledgors and the Lender, and no
presumption or burden of proof will arise favoring or disfavoring any Person by
virtue of the authorship of any of the provisions of this Agreement.
 

18.
COUNTERPARTS.

 
This Agreement may be authenticated in two or more counterparts, each of which
shall constitute an original, but all of which, when taken together, shall
constitute but one instrument, and any of the parties hereto may authenticate
this Agreement by signing any such counterpart. This Agreement may be
authenticated by manual signature, facsimile or, if approved in writing by the
Lender and the Pledgors, electronic means, all of which shall be equally valid.
 

19.
TERMINATION.

 
(a)  At such time as all of the Pledgor Obligations (other than any indemnity
and similar obligations which expressly survive termination of this Agreement
and are not then due and payable) have been paid irrevocably and in full, this
Agreement and all obligations (other than those expressly stated to survive such
termination) of the Lender and the Pledgors shall terminate, and the Collateral
shall be released from the Security Interests created hereby. all without
delivery of any instrument or performance of any act by any party, and all
rights to the Collateral shall revert to the Pledgors. At the request and sole
expense of the Pledgors following any such termination, the Lender shall deliver
to each Pledgor any Collateral of such Pledgor then held by the Lender hereunder
and shall execute and deliver to such Pledgor or authorize the filing of but
without recourse to or warranty by the Lender, such UCC termination statements
and similar documents prepared by such Pledgor which such Pledgor shall
reasonably request to evidence the release of the Collateral from the security
constituted hereby.
 
(b)  Notwithstanding anything to the contrary contained in this Agreement, this
Agreement shall remain in full force and effect and continue to be effective
should any petition be filed by or against any Pledgor for liquidation or
reorganization, should any Pledgor become insolvent or make an assignment for
any benefit of creditors or should a receiver or trustee be appointed for all or
any significant part of any Pledgor's assets, and shall continue to be effective
or be reinstated. as the case may be, if at any time payment and performance of
the Pledgor Obligations, or any part thereof, is, pursuant to applicable law,
rescinded or reduced in amount, or must otherwise be restored or returned by any
obligee of the Pledgor Obligations, whether as a "voidable preference,"
"fraudulent conveyance" or otherwise, all as though such payment, or any part
thereof, had not been made.
 
13

--------------------------------------------------------------------------------


 

20.
CONSENT TO JURISDICTION AND SERVICE OF PROCESS.

 
ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PLEDGOR WITH RESPECT TO THIS
AGREEMENT MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION
IN MIAMI, FLORIDA AND BY EXECUTION AND DELIVERY OF THIS AGREEMENT EACH PLEDGOR
ACCEPTS FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES, GENERALLY AND
UNCONDITIONALLY, THE NONEXCLUSIVE JURISDICTION OF THE AFORESAID COURTS, AND
IRREVOCABLY AGREES TO BE BOUND BY ANY JUDGMENT RENDERED THEREBY IN CONNECTION
WITH THIS AGREEMENT. TO-THE EXTENT PERMITTED BY LAW, EACH PLEDGOR AND THE AGENT
ON BEHALF OF ITSELF AND EACH OF THE LENDERS HEREBY AGREES THAT SERVICE UPON IT
BY CERTIFIED MAIL SHALL CONSTITUTE SUFFICIENT NOTICE AND SERVICE OF PROCESS.
NOTHING HEREIN SHALL AFFECT THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR SHALL LIMIT THE RIGHT OF THE AGENT TO BRING PROCEEDINGS
AGAINST ANY PLEDGOR IN THE COURTS OF ANY OTHER JURISDICTION.
 

21.
WAIVER OF JURY TRIAL.

 
EACH PLEDGOR AND THE AGENT, ON BEHALF OF ITSELF AND EACH OF THE LENDERS, EACH
HEREBY IRREVOCABLY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY
JURY IN ANY LITIGATION IN ANY COURT WITH RESPECT TO, IN CONNECTION WITH, OR
ARISING OUT OF THIS AGREEMENT, OR THE VALIDITY, PROTECTION, INTERPRETATION,
COLLECTION OR ENFORCEMENT HEREOF; AND EACH PLEDGOR HEREBY WAIVES, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, THE RIGHT TO INTERPOSE ANY SET OFF OR COUNTERCLAIM
OR CROSS-CLAIM IN CONNECTION WITH ANY SUCH LITIGATION, IRRESPECTIVE OF THE
NATURE OF SUCH SETOFF, COUNTERCLAIM OR CROSS-CLAIM EXCEPT TO THE EXTENT THAT THE
FAILURE SO TO ASSERT ANY SUCH SETOFF, COUNTERCLAIM OR CROSS-CLAIM WOULD
PERMANENTLY PRECLUDE THE PROSECUTION OF OR RECOVERY UPON SAME. Notwithstanding
anything contained in this Agreement to the contrary, no claim may be made by
any Pledgor against the Lender or any Security Beneficiary for any lost profits
or any special, Indirect or consequential damages in respect of any breach or
wrongful conduct (other than willful misconduct or actual fraud) in connection
with, arising out of or in any way related to the transactions contemplated
hereunder, or any act, omission or event occurring to connection therewith; and
each Pledgor hereby waives, releases and agrees not to sue upon any such claim
for any such damages. EACH PLEDGOR AGREES THAT THIS SECTION IS A SPECIFIC AND
MATERIAL ASPECT OF THIS AGREEMENT AND ACKNOWLEDGES THAT THE LENDERS WOULD NOT
EXTEND TO THE PLEDGORS THE FACILITIES UNDER THE FACILITIES LETTERS IF THIS
SECTION WERE NOT PART OF THIS AGREEMENT.
 
14

--------------------------------------------------------------------------------



 

22.
NOTICES

 
All notices and other communications provided for hereunder shall be delivered
in accordance with the provisions of Facilities Letter with a copy if such
delivery is to be made to the Lender or to the Lender (which copy shall not
constitute notice to the Lender), to:
 
Kirkpatrick & Lockhart Nicholson Graham LLP
201 South Biscayne Blvd.
Suite 2000
Attention: Martin T. Schrier, Esq.
Telephone: (305) 539-3375
Facsimile: (305) 358-7095



 

23.
ACKNOWLEDGMENT.

 
Each Pledgor acknowledges that: (a) it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents; (b) neither the Lender, any other Lender nor any Security Beneficiary
has any fiduciary relationship with or duty to any Pledgor arising out of or in
connection with this Agreement or any of the other Loan, Documents, and the
relationship between each Pledgor, on the one hand, and the Lender, each other
Lender and the other Security Beneficiaries, on the other hand, in connection
herewith or therewith is solely that of debtor and creditor; and (c) no joint
venture is created hereby or by the Loan Documents or otherwise exists by virtue
of the transactions contemplated hereby among the Security Beneficiaries or
among any Pledgor and the Security Beneficiaries.
 
* * * * * *
 
15

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first above written.
 

      PLEDGORS: SIMCLAR, INC.  
   
   
    By:   /s/ Barry Pardon   

--------------------------------------------------------------------------------

Barry J. Pardon   President

 

      SIMCLAR, (MEXICO) INC.  
   
   
    By:   /s/ Barry Pardon   

--------------------------------------------------------------------------------

Barry J. Pardon   President

 
 
16

--------------------------------------------------------------------------------


 
ACKNOWLEDGMENT
 
 

STATE OF FLORIDA )   ) ss: COUNTY OF MIAMI-DADE )

 
The foregoing instrument was acknowledged before me this 23d day of February,
2006, by Barry J. Pardon as President of Simclar, Inc., a Florida corporation
(the "Borrower"), and before me executed the attached Third Amended and Restated
Pledge Agreement on behalf of the Borrower.
 

              /s/ Roxana L. Alvarez  

--------------------------------------------------------------------------------

NOTARY PUBLIC    

 

              (Stamp)  

--------------------------------------------------------------------------------

(Print, Type or Stamp Commissioned Name of Notary Public)    

 

STATE OF FLORIDA )   ) ss: COUNTY OF MIAMI-DADE )

 
The foregoing instrument was acknowledged before me this 23d day of February,
2006, by Barry J. Pardon as President of Simclar (Mexico) Inc., an Illinois
corporation (the "Borrower"), and before me executed the attached Third Amended
and Restated Pledge Agreement on behalf of the Borrower.
 

              /s/ Roxana L. Alvarez  

--------------------------------------------------------------------------------

NOTARY PUBLIC    

 

              (Stamp)  

--------------------------------------------------------------------------------

(Print, Type or Stamp Commissioned Name of Notary Public)    

 
 
[ADDITIONAL SIGNATORY ON NEXT PAGE]
 
17

--------------------------------------------------------------------------------


 

LENDER:                  
EXECUTED and DELIVERED
   
/s/ Peter Gordon
for and on behalf of THE GOVERNOR
AND COMPANY OF THE BANK OF
SCOTLAND in the presence of:-
   

--------------------------------------------------------------------------------

Authorised Signatory

 
 

/s/ Douglas A. Archibald   Witness     Douglas A. Archibald   Full Name     Bank
of Scotland     Address     Edinburgh          

 
 
 
18

--------------------------------------------------------------------------------

 
 
SCHEDULE I
 
Pledgor
 
Pledged Stock
 
Issuer
Simclar, Inc.
 
No. 6
 
Simclar (Mexico) Inc.
Simclar, Inc.
 
No. __
 
Techdyne (Europe) Limited
Simclar, Inc.
 
No. 4
 
Simclar (North America), Inc.
Simclar, Inc.
 
No. 1
 
Simclar Interconnect Technologies, Inc.
Simclar (Mexico) Inc.
 
No. 7 and 8
 
Simclar De Mexico, S.A. de C.V.

 
 
19

--------------------------------------------------------------------------------

 